Citation Nr: 0405452	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1970; and from July 1971 to June 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied veteran's claim for a rating in 
excess of 10 percent for his bilateral hearing loss.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided a VA audiometric examination in order to assist in 
substantiating the claim.  

2.  The average puretone decibel losses and speech 
discrimination percentages from the August 2001 VA 
audiometric testing convert to Roman numeral level III 
hearing in the right ear and level IV hearing in the left 
ear, pursuant to designations set forth in 38 C.F.R. § 4.85, 
Table VI and Table VIa.

3.  The average puretone decibel losses and speech 
discrimination percentages from the December 2002 VA 
audiometric testing convert to Roman numeral level III 
hearing in the right ear and level V hearing in the left ear, 
pursuant to designations set forth in 38 C.F.R. § 4.85, Table 
VI and Table VIa.
 
4.  The veteran exhibits an exceptional pattern of hearing 
impairment, such that, under 38 C.F.R. § 4.86(b), the level 
III hearing acuity in the right ear under Table VIa is 
elevated to level IV hearing acuity.  There is no change in 
the level of hearing acuity in the left ear.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100; 4.86 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 2001 rating decision, the June 2002 
Statement of the Case, the July 2002 Supplemental Statement 
of the Case, the September 2003 Supplemental Statement of the 
Case, and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for an increased rating for service-
connected bilateral hearing loss, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim for an increased rating.  Further, letters from the RO 
to the veteran dated August 2001 and September 2003 informed 
him of the types of evidence that would substantiate his 
claim; that he could obtain and submit private evidence in 
support of his claim; and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2001 and September 2003 letters and asked 
him to identify all medical providers who treated him for 
bilateral hearing loss.  The RO has obtained all identified 
evidence.  The VA also provided the veteran with a VA 
examination in August 2001 and in December 2002.   

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the Court held that a VCAA notice 
must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  The Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

Service connection was established for bilateral hearing loss 
by a July 1988 rating decision.  A zero percent rating was 
assigned.  Pursuant to a January 1998 rating decision, the 
rating was increased to 10 percent effective September 1997.  

The veteran initiated his current increased rating claim by 
an April 2001 statement, in which he reported that his 
hearing had become worse, and that he cannot hear despite 
having been issued new hearing aids.  

The veteran underwent a VA audiometric examination in August 
2001.  At the examination, right ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 15, 70, 70, and 65 decibels, respectively.  Left ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 40, 75, 80, and 85 decibels, 
respectively.  Speech recognition scores were 96 percent for 
the right ear, and 76 percent for the left ear.  

Based on the examination, the RO issued an August 2001 rating 
decision that found that pursuant to Table VI of 38 C.F.R. § 
4.85, the Roman Numeral designation for the left ear is IV.  
The RO further determined that, pursuant to 38 C.F.R. § 
4.86(b), there is an exceptional pattern of hearing loss in 
the veteran's right ear.  Using Table VIa, the Roman Numeral 
designation for the right ear is III.  In accordance with the 
special consideration warranted for the right ear, the 
designation is increased to IV.  Finally, using a Roman 
Numeral designation of IV for both the right and left ears, 
the RO used Table VII to determine that the veteran was 
entitled to a 10 percent rating.  

The veteran filed a Notice of Disagreement in November 2001 
in which he stated that he had had his hearing tested at the 
Jones Audiology & Hearing Aid Center and was told that his 
hearing loss was "severe."  The examination report revealed 
that right ear pure thresholds at 1000 hertz, 2000 hertz, 
3000 hertz, and 4000 hertz were measured at 20, 85, 75, and 
70 decibels, respectively.  Left ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 45, 95, 115, and 95 decibels, respectively.  Speech 
recognition scores were 72 percent for the right ear, and 76 
percent for the left ear.  
  
In December 2002, the veteran underwent another VA 
audiometric examination.  At the examination, right ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 15, 70, 70, and 65 decibels, 
respectively.  Left ear pure thresholds at 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 40, 80, 
90, and 90 decibels, respectively.  Speech recognition scores 
were 92 percent for the right ear, and 76 percent for the 
left ear.  
  
Laws and Regulations

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).    

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999. Under 
the new criteria, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 
4.86).  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Analysis

In the present case, the veteran's service-connected 
bilateral hearing loss is currently rated 10 percent.  The 
next higher rating of 20 percent is warranted only if the 
degree of the veteran's hearing loss meets the criteria in 
Tables VI, VIa, and VII of 38 C.F.R. § 4.85.  A clear 
preponderance of the evidence of record is against the 
assignment of an increased rating for the veteran's service-
connected bilateral hearing loss.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination in December 2002 reveals an average 
puretone decibel threshold of 55 in the right ear and 75 in 
the left ear.  Speech discrimination tests show 92 for the 
right ear and 76 for the left ear.  When using these 
objective values in conjunction with 38 C.F.R. § 4.85, Table 
VI (for the left ear), and Table VIa (due to the exceptional 
pattern of hearing loss in the right ear) it is revealed that 
the veteran has level III hearing for the right ear and level 
V hearing for the left ear.  Under 38 C.F.R. § 4.86(b), the 
exceptional pattern of hearing loss in the veteran's right 
ear mandates that the Roman Numeral designation be increased 
by one level.  As a result, the veteran has level IV hearing 
for the right ear and level V hearing for the left ear.  
Under 38 C.F.R. § 4.85, Table VII, such findings correspond 
to Diagnostic Code 6100, warranting a 10 percent rating.  

The August 2001 VA examination reveals almost identical 
results and yields the same 10 percent rating.  The 
examination revealed average puretone decibel threshold of 55 
in the right ear and 70 in the left ear.  Speech 
discrimination tests showed 96 for the right ear and 76 for 
the left ear.  When using these objective values in 
conjunction with 38 C.F.R. § 4.85, Table VI (for the left 
ear), and Table VIa (due to the exceptional pattern of 
hearing loss in the right ear) it was revealed that the 
veteran had level III hearing for the right ear and level IV 
hearing for the left ear.  Under 38 C.F.R. § 4.86(b), the 
exceptional pattern of hearing loss in the veteran's right 
ear mandated that the Roman Numeral designation be increased 
by one level.  As a result, the veteran had level IV hearing 
for the right ear and level IV hearing for the left ear.  
Under 38 C.F.R. § 4.85, Table VII, such findings correspond 
to Diagnostic Code 6100, warranting a 10 percent rating.  

The veteran also had his hearing tested at the Jones 
Audiology & Hearing Aid Center in October 2001.  He stated 
that following the examination, he was told that his hearing 
loss was "severe".  The examination revealed average 
puretone decibel threshold of 63 in the right ear and 88 in 
the left ear.  Speech discrimination tests showed 72 for the 
right ear and 76 for the left ear.  When using these 
objective values in conjunction with 38 C.F.R. § 4.85, Table 
VI (for the left ear), and Table VIa (due to the exceptional 
pattern of hearing loss in the right ear) it was revealed 
that the veteran had level V hearing for the right ear and 
level V hearing for the left ear.  Under 38 C.F.R. § 4.86(b), 
the exceptional pattern of hearing loss in the veteran's 
right ear mandated that the Roman Numeral designation be 
increased by one level.  As a result, the veteran had level 
VI hearing for the right ear and level V hearing for the left 
ear.  Under 38 C.F.R. § 4.85, Table VII, such findings 
correspond to Diagnostic Code 6100, warranting a 20 percent 
rating.

The Board notes that hearing loss examinations for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a).  There is no indication that the Jones Audiology & 
Hearing Aid Center examination included a Maryland certified 
speech discrimination test but, in any event, even with 
consideration of the results of the private audiology 
examination, the preponderance of the evidence indicates that 
the veteran's hearing loss impairment warrants a 10 percent 
rating.  The two VA audiometric examinations in August 2001 
and December 2002 are consistent in revealing the degree of 
the veteran's bilateral hearing loss through the use of 
puretone threshold tests and controlled speech discrimination 
tests.  Applying both of the examination results to the Roman 
Numeral Tables of 38 C.F.R. § 4.85 yields a 10 percent rating 
and then only as a result of the exceptional pattern of 
hearing loss exhibited in the veteran's right ear as 
accounted for in 38 C.F.R. § 4.86.  The last audiology 
examination was the VA evaluation performed in December 2002, 
which revealed findings that more nearly approximate a 10 
percent rating.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




